DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, and 14-18 are pending.  

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) in view of Colens (US Publication No. 2002/0120364).
Dubrovsky teaches:
Re claim 1.  A computer-implemented method for operating a cleaning robot, the method comprising: 
providing at least one user-selectable pre-planned cleaning strategy control element at a user terminal, the at least one user-selectable pre-planned cleaning strategy control element having a plurality of cleaning strategies including at least a deep cleaning strategy control state and a quick cleaning strategy control state (communication device 12, Figure 1; communication device 40, Figures 2A-2E; and paragraphs [0045 and 0047]: buttons or other user inputs for commanding a robot to clean at a specific power level.), wherein: 
responsive to selection of the deep cleaning strategy control state, the user terminal commands the cleaning robot to execute a deep cleaning strategy to clean a first area (paragraph [0045]: commanding a robot to clean at a specific power level between a minimum and a maximum setting.); and 
(paragraph [0045]: commanding a robot to clean at a specific power level between a minimum and a maximum setting, and to return to a docking station when power drops to a specific level.  During a maximum power level cleaning, the power will drop to the specific level after the robot has cleaned less area than when the robot is cleaning at a minimum power level.).  

Dubrovsky fails to specifically teach: (re claim 1) a quick cleaning strategy.
Colens teaches, at paragraph [0023], cleaning an area more thoroughly by reducing a velocity of a suction robot so that the robot takes a longer time to pass over an area.    
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 1) a quick cleaning strategy; since Dubrovsky teaches a robot may be commanded to clean at a specific power level; and Colens teaches cleaning an area more thoroughly by reducing a velocity of a suction robot so that the robot takes a longer time to pass over an area.  Setting a specific power level for the cleaning robot is suggestive of determining the thoroughness of cleaning an area, as a higher power level will result in more debris being picked up, and thus a more thorough cleaning.  In Colens, reducing a traveling speed of a robot is taught as another method of modifying how thoroughly a robotic device cleans an area and one of ordinary skill in 

Dubrovsky further teaches:
Re claim 3.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a cleaning strategy button configured to receive user selection from a plurality of different cleaning modes, the plurality of different cleaning modes comprises at least the deep cleaning strategy control state and the quick cleaning strategy control state (paragraph [0047]).

Re claim 4.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a graphically displayed element for receiving a user input (Figure 2B and paragraph [0052], the communication device includes a display 46 in combination with the buttons 48 and 50.  The display receives and displays user input control information.).

Dubrovsky fails to specifically teach: (re claim 6) wherein the quick cleaning strategy control state comprises a faster forward speed as compared to a speed in the deep cleaning strategy control state.
Colens teaches, at paragraph [0023], when cleaning particularly dirty surfaces, such cleaning robots may have a longer time of passage over the surfaces, by, for example having a lower velocity.  This allows the robots to spend more time over dirty areas and provide a more thorough cleaning.  
(re claim 6) wherein the quick cleaning strategy control state comprises a faster forward speed as compared to a speed in the deep cleaning strategy control state; since Colens teaches when cleaning particularly dirty surfaces, such cleaning robots may have a longer time of passage over the surfaces, by, for example having a lower velocity.  This allows the robots to spend more time over dirty areas and provide a more thorough cleaning.  

	Dubrovsky further teaches:
Re claim 12.  Wherein the quick cleaning strategy includes the cleaning robot concentrating its cleaning in open areas and/or in designated areas (paragraph [0045], configuring the robot to clean different areas of a room or building; and cleaning areas designated by a portable barrier signal transmitter.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as modified by Colens (US Publication No. 2002/0120364) as applied to claim 1 above, and further in view of Jones (US Publication No. 2004/0020000).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 2) wherein the deep cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space.

In view of Jones’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 2) wherein the relatively higher cumulative energy cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space; since Jones teaches causing a robot to follow a wall for more thorough cleaning.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as modified by Colens (US Publication No. 2002/0120364) as applied to claim 1 above, and further in view of Romanov et al. (US Publication No. 2011/0153081).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 5) wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass.
Romanov teaches, at Figures 29 and 33, and paragraphs [0360-0361, and 0364], the deep cleaning pattern of Figure 33 is distinct from the single pass parallel row cleaning pattern of Figure 29.  This allows for customized cleaning patterns based on user input, and for efficient coverage of an area.  
In view of Romanov’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 5) wherein the quick cleaning strategy control state .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as modified by Colens (US Publication No. 2002/0120364) as applied to claim 1 above, and further in view of Bailey (US Patent No. 8,364,309).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 7) further comprising: displaying a graphical representation of a map of an area at the user terminal, the graphical representation comprising a plurality of subdivisions of the map; and wherein providing the at least one user-selectable pre-planned cleaning strategy control element includes receiving a user input to select an associated cleaning strategy from the plurality of cleaning strategies for one or more of the plurality of subdivisions of the map.
Dubrovsky teaches, at paragraphs [0045 and 0047], a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting.  
Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation 
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 7) further comprising: displaying a graphical representation of a map of an area at the user terminal, the graphical representation comprising a plurality of subdivisions of the map; and wherein providing the at least one user-selectable pre-planned cleaning strategy control element includes receiving a user input to select an associated cleaning strategy from the plurality of cleaning strategies for one or more of the plurality of subdivisions of the map; since Dubrovsky teaches a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting; and Bailey teaches displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines.  This give a user a visual representation of the areas they are instructing a robot to clean.

Dubrovsky fails to specifically teach: (re claim 8) wherein the plurality of subdivisions of the map comprise a room identity; and (re claim 9) wherein the room identity comprises an area of the map, a transition line from one subdivision to another subdivision, or as localized markers within the map.
Bailey teaches, at first, second, third, and fourth navigation areas 1302, 1304, 1306, and 1307, Figure 13, dividing the floor plan 1300 into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user 
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 8) wherein the plurality of subdivisions of the map comprise a room identity; and (re claim 9) wherein the room identity comprises an area of the map, a transition line from one subdivision to another subdivision, or as localized markers within the map; since Bailey teaches dividing the floor plan into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user to specify areas of a building to be cleaned in a manner specified by a user while using a visual map of a building.

Dubrovsky fails to specifically teach: (re claim 10) wherein the plurality of subdivisions of the map comprise at least a first subdivision corresponding to a first cleaning strategy and a second subdivision corresponding to a second cleaning strategy that is different from the first cleaning strategy, the first cleaning strategy and the second cleaning strategy each selected from the plurality of cleaning strategies.
Dubrovsky teaches, at paragraphs [0045 and 0047], a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting.  
Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation 
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 10) wherein the plurality of subdivisions of the map comprise at least a first subdivision corresponding to a first cleaning strategy and a second subdivision corresponding to a second cleaning strategy that is different from the first cleaning strategy, the first cleaning strategy and the second cleaning strategy each selected from the plurality of cleaning strategies; since Dubrovsky teaches a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting; and Bailey teaches displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines.  This give a user a visual representation of the areas they are instructing a robot to clean so the user can easily identify which areas have been instructed to receive extra cleaning by the robot, and which have not.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as modified by Colens (US Publication No. 2002/0120364) as applied to claim 1 above, and further in view of ABC Oriental Rug (“Carpet Tips”).
(re claim 15) wherein the quick cleaning strategy includes prioritizing cleaning of a high-traffic area over a low-traffic area.
ABC Oriental Rug teaches, at the third paragraph under “Carpet Tips for Vacuuming Efficiently & Effectively” on pages 2-3, efficient vacuuming with minimum effort is achieved by vacuuming only the heavy traffic areas much more frequently or repeatedly than covering everything or everywhere with a once-over-light vacuuming.  
In view of ABC Oriental Rug’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 15) wherein the quick cleaning strategy includes prioritizing cleaning of a high-traffic area over a low-traffic area; since ABC Oriental Rug teaches efficient vacuuming with minimum effort is achieved by vacuuming only the heavy traffic areas much more frequently or repeatedly than covering everything or everywhere with a once-over-light vacuuming.  

Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/15/2021, with respect to the 35 U.S.C. § 112(a) rejection of claims 1-10, 12, and 14-18 have been fully considered and 35 U.S.C. § 112(a) rejection of claims 1-10, 12, and 14-18 has been withdrawn. 
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant remarks, on pages 7-9, with respect to the 35 U.S.C. § 103 rejection of claims 1, 3-4, 6, and 12:
The Office Action acknowledged that Dubrovsky fails to specifically teaches a quick cleaning strategy, and relies on Colens to teach this aspect of the claim. (Office Action at 5.) Specifically, the Office Action asserts that Dubrovsky teaches having a robot to clean at specific power level to achieve thorough cleaning, and Colens teaches another method of reducing robot speed to modify how thorough a robot can clean an area; therefore, combining Dubrovsky and Colens would allow one to "modify[] the thoroughness of cleaning by modifying the travelling speed of a robot." (Id. at 5-6.) Even if such modification as suggested by the Office Action is obvious to make, the combined references at best disclose various parameters affecting how thorough the robot cleans an area. However, the thoroughness of cleaning is not equivalent to extensiveness or size of the area being cleaned. Further, the combined references are silent on how such parameter(s) (e.g., power levels, speed, or single-pass /multi-pass cleaning (see e.g., Colens at [0023])) would affect the extensiveness or size of the cleaned area, much less a requirement that the quick cleaning strategy to clean a more extensive area than the deep cleaning strategy, as required by claim 1.

However, Dubrovsky teaches, at paragraph [0045], “return to a docking station when power drops to a specific level”.  In a maximum power level (Dubrovsky [0045]), or a lower velocity (Colens [0023]), all else being equal, the robotic cleaner will exhaust its power supply after having cleaned less area than it would clean at a minimum power level or at a higher velocity.  A maximum power level drains a robot’s battery more quickly while moving at a same speed as a minimum power level.  A lower velocity covers less ground while the vacuuming motor uses a given amount of energy as 
	
Applicant remarks, on pages 7-9, with respect to the 35 U.S.C. § 103 rejection of claims 1, 3-4, 6, and 12:
The Office Action further states that Dubrovsky's disclosure of cleaning at a power level between a minimum setting and a maximum setting suggests that at maximum power the robot would cover less cleaning area than when the robot is cleaning at a minimum power level. Based on this interpretation, the Office Action concludes that the robot of Dubrovsky will clean a greater Title: MOBILE ROBOT PROVIDING ENVIRONMENTAL MAPPING FOR HOUSEHOLD ENVIRONMENTAL CONTROLarea when operating at a minimum power level than then operating at a maximum power level. (Office Action at 14.) Applicant respectfully submits that the recited references do not appear to support such a conclusion. Colens states that at lower power level, thorough cleaning can be achieved with "additional passages" and/or a lower speed. (Colens at [0023].) In view of Colens, the robot of Dubrovsky, when operated at minimum power, can perform thorough cleaning via multiple passes and/or running at a lower speed. With multiple passes (and/or slower speed), the robot would cover only a small area, rather than a greater area as suggested by the Office Action. Therefore, Dubrovsky's disclosure of the minimum-power cleaning is not a teaching or suggestion of the quick cleaning strategy associated with a cleaning area more extensive in size. 

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey (US Patent No. 8,364,309) teaches at column 13, lines 10-28 and Figure 4B, a user may select a spot cleaning behavior or a random motion behavior to clean one or more designated areas.  This excerpt teaches the limitations recited in claim 1 as presently written.  Spot cleaning is used for deep cleaning a limited area, or spot; whereas random motion behavior provides a less thorough cleaning of a larger area.  The designated areas may also be selected by a user to be different sizes.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SPENCER D PATTON/Primary Examiner, Art Unit 3664